DETAILED ACTION
This action is in response to the Amendment dated 28 June 2021. Claims 1, 9 and 16 are amended. No claim has been added or cancelled. Claims 1-21 remain pending and have been considered below. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 5-7, 9-14 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over ZUVERINK et al. (US20160275582A1) in view of BHATTIPROLU et al. (US20140259009A1) and further view of PETRIE et al. (US20150100381A1).

As to claim 1, ZUVERINK teaches a non-transitory storage medium, including software for execution by one or more hardware processors deployed within a network device, comprising: (ZUVERINK: par. 0012, a non-transitory computer-readable medium storing a set of instructions that when executed cause a computer to perform a method for acquiring of structured inputs from customers in turn-based online interactions) chat management logic that, when executed by the one or more hardware processors (ZUVERINK: par. 0012, perform a method for acquiring of structured inputs from customers in turn-based online interactions), monitors navigation activities being conducted on a website associated with the network device (ZUVERINK: Fig. 1, par. 0028, the customer 104 may access an enterprise website for seeking online assistance and may select a ‘Help’ icon or an ‘Online Support’ button displayed on the enterprise website) and commences to establish a chat communication session with a second network device upon detecting a certain navigation activity (ZUVERINK: par. 0012, UI is configured to facilitate a turn-based interaction between the customer and an agent); chat assistance logic that, when executed by the one or more hardware processors, generates content associated with the chat communication session (ZUVERINK: Fig. 1, par. 0028, UI 102 is depicted to display a web form 108 to the customer 104. The web form 108 is depicted to include a plurality of questions), the content includes (i) a chat question (ZUVERINK: Fig. 1, par. 0028, the web form 108 is depicted to display a question 110 stating ‘Please enter your mobile number’ to the customer 104), (ii) one or more interactive responses to the chat question that, upon selection, returns a predetermined answer to the chat question (ZUVERINK: Fig. 3C, par. 0066, multiple answer options 328 displayed to the customer include options to select one of ‘Mac’ (i.e. an Apple Macintosh computer), ‘PC’ (i.e. a Microsoft Windows Machine) or a ‘Don't know/Other’ option as an answer to the question 326), and (iii) a text field (ZUVERINK: Fig. 4A, par. 0057, customer may enter a free-form textual input 324 in the text entry section), and (b) a chat monitoring logic that attempts to interpret the text data entered into and displayed within the text field as a response to the chat question (ZUVERINK: Fig. 3A, par. 0053, The form field 316 is displayed along with a send option 318. The customer may choose to enter the account number in a format as displayed in the form field 316 and submit the account number by selecting the send option 318; also see Fig. 4A, par. 0059, the processor 202 is configured to, with the content of the memory 204, cause the system 200 to extract feature vectors by parsing and analyzing the free-form textual input 324).
ZUVERINK does not teach wherein the generated content is displayed within the chat communication session to a user, wherein the chat assistance logic includes (a) a chat validation logic to confirm that text data entered into the text field is compliant with a type of information requested and auto-select an interactive response of the one or more interactive responses generated by the chat assistance logic with the text field in lieu of data entered into the text field prior to entry of the text data within the text field to represent the interpreted text data, wherein the auto-select substitutes the interactive response for the text data.  
In similar field of endeavor, BHATTIPROLU teaches wherein the generated content is displayed within the chat communication session to a user (BHATTIPROLU: Fig. 5, par. 0053, A feature or device presented to the user to seek input may be called a question 90, and a corresponding response from the user may be called an answer 92. For example, script 86 may include instructions that generate questions 90 and that read the values of the associated answers 92 provided by the user. Types of input sought may include preferences, configuration data, election of options, confirmation of input, etc.), and auto-select an interactive response of the one or more interactive responses generated by the chat assistance logic with the text field in lieu of data entered into the text field prior to entry of the text data within the text field to represent the interpreted text data, wherein the auto-select substitutes the interactive response for the text data (BHATTIPROLU: Fig. 5 and Fig. 8 (numerals 206-212), pars. 0052-0056, for example fig. 5, par. 0054 a user may enter answer 92 as text, such as “Y” to accept an option or “N” to reject the option. In a graphical interface, a user may enter answers 92 via features, such as text boxes to enter text, browse buttons to locate files, radio buttons to select exclusive choices, accept or reject buttons to affirm or deny choices, etc.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the non-transitory storage medium of ZUVERINK to include the teachings of BHATTIPROLU wherein the generated content is displayed within the chat communication session to a user, and auto-select an interactive response of the one or more interactive responses generated by the chat assistance logic with the text field in lieu of data entered into the text field prior to entry of the text data within the text field to represent the interpreted text data, wherein the auto-select substitutes the interactive response for the text data. Such a person would have been motivated to make this combination as a program that intermittently seeks inputs from the user may force the user to actively attend to the installation process, which may become a time-consuming chore (BHATTIPROLU, par. 0003).
ZUVERINK and BHATTIPROLU do not teach wherein the chat assistance logic includes (a) a chat validation logic to confirm that text data entered into the text field are compliant with a type of information requested.
In similar field of endeavor, PETRIE teaches wherein the chat assistance logic includes (a) a chat validation logic to confirm that text data entered into the text field are compliant with a type of information requested (PETRIE: par. 0048, provide for an automatic “style or format” validation of the inputted answers (e.g., an algorithm which checks the answer entered into a blank and, if a number appears in a blank where a name or noun is expected, invalidates the answer).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the non-transitory storage medium of ZUVERINK and BHATTIPROLU to include the teachings of PETRIE wherein the chat assistance logic includes a chat validation logic to confirm that text data entered into the text field are compliant with a type of information requested. Such a person would have been motivated to make this combination as there is still a needs for further improvements in this service industry—improvements such as higher (website-

As to claim 2, ZUVERINK, BHATTIPROLU and PETRIE teach the limitations of claim 1. ZUVERINK further teaches wherein the chat management logic includes visitor tracking service logic that, when executed, monitors the navigation activities being conducted on the website hosted by the network device and transmits a chat invitation message in response to detecting the certain navigation activity (ZUVERINK: Fig. 2, par. 0039, the web servers may also be capable of opening up a socket connection for an on-going customer journey on the website to capture data related to customer activity on the website. For example, the web servers may capture a customer action, such as request for an interaction with an agent).  

As to claim 3, ZUVERINK, BHATTIPROLU and PETRIE teach the limitations of claim 2. PETRIE further teaches wherein the certain navigation activity corresponds to at least a particular pattern of navigation activity on the website by the network device (PETRIE: par. 0009, improved software programs or algorithms that utilize the real-time data that is being collected regarding a visitor's activities on a website to determine when and if this website visitor should be offered an invitation to chat with the website's agent/s).

As to claim 5, ZUVERINK, BHATTIPROLU and PETRIE teach the limitations of claim 2. ZUVERINK further teaches wherein the chat assistance logic comprises a chat engine that generates the content associated with the chat communication session in accordance with a script executed by the chat engine, the script being configured to correspond to either an industry or a provider pertaining to the ZUVERINK: par. 0059, cause the system 200 to extract feature vectors by parsing and analyzing the free-form textual input 324 … the extraction of feature vectors is performed using statistical techniques ... the system 200 is configured to extract one or more features from the free-form textual input 324 and associate intents with the extracted features. An example of a feature is: WORD (choose) NEAR WORD (printer) WITHIN_DISTANCE (2),  which implies choosing a printer; par. 0032, the enterprise may be a banking enterprise, an educational institution, a financial trading enterprise, an aviation company, a consumer goods enterprise or any such public or private sector enterprise).  

As to claim 6, ZUVERINK, BHATTIPROLU and PETRIE teach the limitations of claim 2. ZUVERINK further teaches wherein the chat assistance logic comprises a chat monitoring logic that (i) monitors a progress of the chat communication session, and (ii) continues to generate a subsequent chat question along with interactive responses corresponding to the subsequent chat question, the interactive responses include one or more selectable response elements (ZUVERINK: Fig. 3E, par. 0071, system 200 is caused to receive the answer selected by the customer and cause a display of another question ... system 200 is depicted to cause a display of a next question 338 of the interactive form along with multiple answer options 340 on the UI 302).  

As to claim 7, ZUVERINK, BHATTIPROLU and PETRIE teach the limitations of claim 6. ZUVERINK further teaches wherein each of the one or more selectable response elements corresponds to a selectable display button (ZUVERINK: par. 0064, each answer option from among the multiple answer options is associated with a radio button capable of being selected by the customer to indicate a choice of the answer option as the answer to the corresponding question).  

As to claim 9, ZUVERINK, BHATTIPROLU and PETRIE teach a computerized method.  Moreover, Claim 9 discloses substantially the same limitations as claim 1. Therefore, it is rejected with the same rationale as claim 1.

As to claim 10, ZUVERINK, BHATTIPROLU and PETRIE teach the limitations of claim 9. Moreover, Claim 10 discloses substantially the same limitations as claim 2. Therefore, it is rejected with the same rationale as claim 2. 

As to claim 11, ZUVERINK, BHATTIPROLU and PETRIE teach the limitations of claim 10. ZUVERINK further teaches wherein the navigation activities correspond to selection of an image or menu on the website hosted by the first network device (ZUVERINK: Fig. 2, par. 0039, for example, by clicking on a ‘Help’ widget or a ‘Contact Customer Support’ button displayed on the website).  

As to claim 12, ZUVERINK, BHATTIPROLU and PETRIE teach the limitations of claim 10. PETRIE further teaches wherein the navigation activities correspond to a pattern of navigation activities (PETRIE: par. 0009, improved software programs or algorithms that utilize the real-time data that is being collected regarding a visitor's activities on a website to determine when and if this website visitor should be offered an invitation to chat with the website's agent/s).

As to claim 13, ZUVERINK, BHATTIPROLU and PETRIE teach the limitations of claim 12. Moreover, Claim 13 discloses substantially the same limitations as claim 5. Therefore, it is rejected with the same rationale as claims 5.    

As to claim 14, ZUVERINK, BHATTIPROLU and PETRIE teach the limitations of claim 9. Moreover, Claim 14 discloses substantially the same limitations as claim 7. Therefore, it is rejected with the same rationale as claim 7.  

As to claim 16, ZUVERINK, BHATTIPROLU and PETRIE teach a first network device. Moreover, Claim 16 discloses substantially the same limitations as claim 1. Therefore, it is rejected with the same rationale as claim 1.  

As to claim 17, ZUVERINK, BHATTIPROLU and PETRIE teach the limitations of claim 16. Moreover, Claim 17 discloses substantially the same limitations as claim 2. Therefore, it is rejected with the same rationale as claim 2.    

As to claim 18, ZUVERINK, BHATTIPROLU and PETRIE teach the limitations of claim 16. Moreover, Claim 18 discloses substantially the same limitations as claim 3. Therefore, it is rejected with the same rationale as claim 3.  

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over ZUVERINK et al. (US20160275582A1) in view of BHATTIPROLU et al. (US20140259009A1) and further view of PETRIE et al. (US20150100381A1) and further view of SMULLEN et al. (US20170048170A1) .

As to claim 4, ZUVERINK, BHATTIPROLU and PETRIE teach the limitations of claim 1. ZUVERINK, BHATTIPROLU and PETRIE do not teach wherein when the chat monitoring logic is unable to interpret the text data entered into the text field to auto- select the interactive response, the chat management logic is configured to provide an operator with access to the chat communication session for 
In similar field of endeavor, SMULLEN teaches wherein when the chat monitoring logic is unable to interpret the text data entered into the text field to auto-select the interactive response (SMULLEN: pars. 0301-0309, for example par. 0308, the system 48 needs to be smart enough to understand there is a problem and to send the user 218 a message that indicates the bot platform is not available, or something to that effect, and then automatically move the conversation to a live agent), the chat management logic is configured to provide an operator with access to the chat communication session for interpretation and selection of the interaction response before control is returned back to the chat management logic (SMULLEN: : pars. 0297-0299, for example par. 0299, use case scenario is also beneficial because it allows the live agent to, upon identifying a common scenario, initiate a transfer to a chat bots).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the non-transitory storage medium of ZUVERINK, BHATTIPROLU and PETRIE to include the teachings of SMULLEN wherein when the chat monitoring logic is unable to interpret the text data entered into the text field to auto- select the interactive response, the chat management logic is configured to provide an operator with access to the chat communication session for interpretation and selection of the interaction response before control is returned back to the chat management logic. Such a person would have been motivated to make this combination as typical communication systems do not facilitate direct and secure performance of transactions with consumers. Hence, there is a long felt but unresolved need for computer implemented systems and methods that replace conventional email communication systems and call in systems and facilitates secure bidirectional communication and transactions with consumers in real time (SMULLEN, par. 0004-0005).
Claims 8 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over ZUVERINK et al. (US20160275582A1) in view of BHATTIPROLU et al. (US20140259009A1) and further view of PETRIE et al. (US20150100381A1) and further  view of PARK et al. (US20130144961A1).

As to claim 8, ZUVERINK, BHATTIPROLU and PETRIE teach the limitations of claim 6. ZUVERINK, BHATTIPROLU and PETRIE do not teach wherein the chat management logic further includes chat service logic that, when executed, conducts a secondary analysis on data received by the chat assistance logic during the chat communication session when the chat monitoring logic being unable to interpret data entered into the one or more interactive responses.  
In similar field of endeavor, PARK teaches: wherein the chat management logic further includes chat service logic that, when executed, conducts a secondary analysis on data received by the chat assistance logic during the chat communication session when the chat monitoring logic being unable to interpret data entered into the one or more interactive responses (PARK: Fig. 16, par. 0077, When a region range input by the user does not match a providing range of the database 240, the software bot “LINE weather friend” may guide the user about a range most similar to the user input).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of ZUVERINK, BHATTIPROLU and PETRIE to include the teachings of PARK to provide wherein the chat management logic further includes chat service logic that, when executed, conducts a secondary analysis on data received by the chat assistance logic during the chat communication session when the chat monitoring logic being unable to interpret data entered into the one or more interactive responses. Such a person would have been motivated to make this combination as there is no service that may provide information by adding, as a friend, a software bot that is a virtual artificial intelligent software program and thereby enabling a user to converse with a virtual friend. (PARK, par. 0007)
As to claim 15, ZUVERINK, BHATTIPROLU and PETRIE teach the limitations of claim 9. Moreover, Claim 15 discloses substantially the same limitations as claim 8. Therefore, it is rejected with the same rationale as claim 8.  

Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over ZUVERINK et al. (US20160275582A1) in view of BHATTIPROLU et al. (US20140259009A1) and further view of PETRIE et al. (US20150100381A1) and further view of GHANBARI et al. (US20140122109A1).

As to claim 19, ZUVERINK, BHATTIPROLU and PETRIE teach the limitations of claim 1. ZUVERINK, BHATTIPROLU and PETRIE do not teach wherein the chat assistance logic generates the chat question, the one or more interactive responses to the chat question, and the text field to be displayed simultaneously on a display screen. 
In similar field of endeavor, GHANBARI teaches: wherein the chat assistance logic generates the chat question, the one or more interactive responses to the chat question, and the text field to be displayed simultaneously on a display screen (GHANBARI: Fig. 3A, par. 0049 , In embodiments of the present invention, the parsing and recognition of the description is performed in real-time as the patients enter information, thereby allowing patients to adjust their language and explanations so that the computer recognizes what they mean. Embodiments of the present invention may also allow a user to delete or modify the recognized concepts, for example, to correct errors in the identification of concepts).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of ZUVERINK, BHATTIPROLU and PETRIE to include the teachings of GHANBARI wherein the chat assistance logic generates the chat question, the one or more interactive responses to the chat question, and the text field to be displayed simultaneously on a display screen. Such a person would have been motivated to make this combination as by design, the 

As to claim 20, ZUVERINK, BHATTIPROLU and PETRIE teach the limitations of claim 16. Moreover, Claim 20 discloses substantially the same limitations as claim 19. Therefore, it is rejected with the same rationale as claim 19.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over ZUVERINK et al. (US20160275582A1) in view of BHATTIPROLU et al. (US20140259009A1) and further view of PETRIE et al. (US20150100381A1) and further view of STARIKOVA et al. (US20150324903A1).

As to claim 21, ZUVERINK, BHATTIPROLU and PETRIE teach the limitations of claim 1. ZUVERINK, BHATTIPROLU and PETRIE do not teach wherein the chat question is selected for display based on results of a comparison of an expected wait time to a prescribed threshold, wherein the expected wait time corresponds to availability of a human operator.
In similar field of endeavor, STARIKOVA teaches wherein the chat question is selected for display based on results of a comparison of an expected wait time to a prescribed threshold, wherein the expected wait time corresponds to availability of a human operator (STARIKOVA: Fig. 2, par. 0039, the web servers may also be capable of opening up a socket connection for an on-going customer journey on the website to capture data related to customer activity on the website. For example, the web servers may capture a customer action, such as request for an interaction with an agent
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the non-transitory storage medium of ZUVERINK, BHATTIPROLU and PETRIE to include the teachings of STARIKOVA wherein the chat question is selected for display based on results of a comparison of an expected wait time to a prescribed threshold, wherein the expected wait time corresponds to availability of a human operator. Such a person would have been motivated to make this combination as a technical advantage of one embodiment allows for adapting a communication based on user interaction (STARIKOVA, par. 0003).

Response to Arguments 
Applicant's arguments filed 29 November 2021 have been fully considered.  Applicant argues that [“Hence, a prima facie case of obviousness cannot be maintained for independent claims 1, 9 and 16 as well as claims 2-3, 5-7, 10-14 and 17-18 dependent thereon.” (Page 9)].
The argument described above, with respect to the newly added limitations to the claims has been considered, but is moot in view of the new grounds of rejection. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Publication Number
Filing Date
Title
US20170026318A1
2017-09-29
Systems and processes for operating and training a text-based chatbot
US10848445B1
2017-04-26
Group messaging systems and methods


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KOOROSH NEHCHIRI whose telephone number is (408)918-7643. The examiner can normally be reached M-F, 9-5 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on 571-272-9782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KOOROSH NEHCHIRI/Examiner, Art Unit 2174                                                                                                                                                                                                        

/SHERIEF BADAWI/Supervisory Patent Examiner, Art Unit 2174